BENCH, Judge
(dissenting):
I respectfully dissent. I am not convinced that Allstate Insurance Co. v. Ivie, 606 P.2d 1197 (Utah 1980), or any other case, has overruled Jones v. Transamerica Insurance Co., 592 P.2d 609 (Utah 1979).
I believe the holdings in Jones and Ivie are reconcilable and are both good law. As the majority opinion correctly points out, Jones held that the PIP provider is not obligated to pay PIP benefits after its insured settles with the tortfeasor for personal injury and property damage and releases the tortfeasor from all further liability. See Jones, 592 P.2d at 612. Ivie held that a PIP insurer had no right to subrogation out of its insured’s settlement with the tortfeasor’s insurance company, but instead the PIP insurer had to look to the tortfeasor’s insurance company for reimbursement through arbitration. See Ivie, 606 P.2d at 1203.
Ivie does not change the holding in Jones that the PIP insurer is not obligated to pay further benefits to its insured after settlement. To support its theory that Ivie overruled Jones, the majority cites to Justice Hall’s dissent in Ivie in which he argues that the Ivie majority ignored Jones. However, Justice Hall's dissent was directed solely at *1293who should reimburse the PIP insurer under “long-established principles of subrogation.” Ivie, 606 P.2d at 1204-05 (Hall, J., dissenting). Payment of PIP benefits by the PIP insurer after its insured settles was not even at issue in Ivie. In Ivie, the PIP insurer was seeking reimbursement only for costs incurred prior to settlement. See Ivie, 606 P.2d at 1198. Given the different factual situations and holdings of Jones and Ivie, I cannot read Ivie as overruling Jones sub silentio. See Carrier v. Pro-Tech Restoration, 909 P.2d 271, 276 (Utah.Ct.App.1995) (expressing unwillingness to read case to overrule another sub silentio because “the two situations are so different”); see also Tracy R. Barrus, Comment, Allstate Insurance Co. v. Ivie: Reimbursement Between Insurers Under Utah’s No-Fault Act, 1981 Utah L.Rev. 379, 386 (“Technically, the cases are not in direct conflict because Jones applies only if the settlement occurs before payment of PIP benefits while Ivie covers the opposite situation.”). Cases issued by the supreme court after Ivie all cite to Jones as good law. See, e.g., Wilde v. Mid-Century Ins. Co., 635 P.2d 417, 419 (Utah 1981); Dupuis v. Nielson, 624 P.2d 685, 686 (Utah 1981); Osuala v. Aetna Life & Cas., 608 P.2d 242, 243 (Utah 1 1980).
Furthermore, the supreme court is appropriately cautious about overruling recently decided cases. See State v. Menzies, 889 P.2d 393, 399 (Utah 1994) (expressing that overruling prior precedent is not to be taken lightly). When it does overrule a case, the supreme court is typically very careful to articulate the reasons. See id. (stating that when departing from prior precedent, “it is incumbent on us to explain why we overrule it”). If in Ivie the supreme court had intended to overrule Jones, which had been decided less than a year earlier, it would have said so. Because it is possible to read the two cases to be in harmony with one another, this court should hold that the settlement cut off any future claims by the Walls for additional PIP benefits and that Bear River could look to the tortfeasor’s insurer for reimbursement of PIP benefits paid prior to the settlement.
I would therefore reverse the summary judgment entered in favor of the Walls and direct the trial court to enter judgment for Bear River.